COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-096-CV



DORTHY BARROW	APPELLANT



V.



VERONICA GOMEZ 	APPELLEE





----------



FROM THE 342
ND
 
DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On April 11, 2003 we notified appellant, in accordance with T
EX.
 R. A
PP.
 P. 42.3., that this court may not have jurisdiction over this appeal from the trial court's March 7, 2003 “Order Confirming Sale Of Real Property” because this trial court's order does not appear to be an appealable order.  
We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response. 

It is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal for want of jurisdiction.



PER CURIAM 					

PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.

DELIVERED: May 8, 2003























FOOTNOTES
1:See 
Tex. R. App. P. 47.4.